Citation Nr: 1517722	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran provided testimony before the undersigned at a December 2014 videoconference hearing.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Chronic tinnitus originated while the Veteran was serving on active duty.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has tinnitus as a result of noise exposure in service.  Initially, the Board notes that the Veteran's DD Form 214 confirms that he was a military policeman (MP) during his active service and he is recognized for service in the Republic of Vietnam during the Vietnam Era.  The Veteran described noise exposure during his training to be a MP, to include at firing ranges, as well as during his tour in Vietnam, due to near constant overhead aviation noise.  The Board finds that noise exposure is consistent with the types, places and circumstances of his service, and exposure to in-service acoustic trauma is conceded.  The Veteran has therefore met the in-service injury or event requirement with regard to this claim.  The question is whether he has tinnitus related to that in-service noise exposure.

The Veteran's service treatment records do not document any evidence of tinnitus or ringing in the ears.  

In July 2010, a VA examiner recognized the existence of tinnitus, but found that the Veteran's tinnitus was not related to his in-service noise exposure.  There was no well-reasoned rationale provided for this opinion.  The examiner merely stated that the opinion was based upon the clinical experience and expertise as a licensed audiologist.

On VA examination in August 2012, the Veteran reported an onset of tinnitus "years ago."  The examiner found that the Veteran's tinnitus is at least as likely as not a symptom of his bilateral hearing loss.  The rationale for this opinion was simply that tinnitus is a known symptom associated with hearing loss.  There was no indication or explanation as to why the Veteran's tinnitus is deemed associated with his hearing loss, or why it is not associated with his conceded in-service noise exposure.

On his April 2013 VA Form 9 Substantive Appeal, the Veteran stated that he has had a ringing in his ears since the time of his active service.  At the December 2014 hearing, he again confirmed that he did notice a ringing in his ears at basic training and that he thought at the time that it would go away, but it never did. 

The Veteran is competent to testify that he developed ringing in his ears in service and that it has continued ever since.  Further, the Board finds Veteran's assertions of tinnitus dating back to his time of active service to be credible.  The Board recognizes two VA opinions that do not support the notion that the tinnitus is due to the in-service acoustic trauma; however, both opinions lack a well-reasoned rationale and are, therefore, without significant probative weight.  In the Board's opinion, the evidence supporting the onset of chronic tinnitus in service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran has claimed that he has bilateral hearing loss due to his conceded in-service noise exposure.  To the extent that it is found that such hearing loss preexisted his service, the Veteran claims that his in-service noise exposure aggravated the preexisting condition.  VA examinations during the pendency of the claim have confirmed the existence of a current bilateral hearing loss disability.  Unfortunately, the VA audiologists' opinions related to causation are not adequate for adjudicating this claim.

In November 2010, a VA examiner determined that because the Veteran's hearing was normal at separation, it is not at least as likely as not that the current hearing loss is related to in-service noise exposure.  In August 2012, a VA examiner determined that because the Veteran's hearing was normal at enlistment and separation, with no significant auditory threshold shift during service, the current hearing loss is not at least as likely as not caused by or a result of an event in military service.  Both opinions, on their face, are inadequate, because neither addresses the theory of delayed or latent onset of hearing loss.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In March 2013, the VA examiner provided another opinion indicating that the Veteran's hearing loss clearly and unmistakably preexisted his 1963 entrance into active service, and that there was no evidence that the preexisting hearing loss was aggravated during service.  The examiner provided no explanation as to why it is clear and unmistakable that the Veteran's hearing loss preexisted service.  The Board presumes the examiner reassessed the findings with consideration of the date of the in-service audiological examinations (1963 and 1965).  Prior to November 1, 1967, the standards for audiological testing were set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards were likely converted to ISO-ANSI standards.  The VA examiner, however, failed to explain this or otherwise explain why the opinion was changed from a finding that the Veteran's hearing was normal on entrance to a finding that the Veteran's hearing loss clearly and unmistakably preexisted service.  Because the analysis of preexisting injury or disease was inadequate, the Board cannot rely upon the finding related to in-service aggravation.  

Because the November 2010 and August 2012 opinions are inadequate and because the March 2013 VA examiner did not properly assess the question of preexisting injury or disease, the Board finds each of the VA opinions in this case to be inadequate.  For these reasons, the Board concludes that the Veteran's bilateral hearing loss claim must be remanded in order to obtain an additional medical opinion concerning the etiology of the Veteran's current bilateral hearing loss disability.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All pertinent evidence of record should be made available to and reviewed by the examiner who rendered the March 2013 opinion, if available

The examiner should review the entire record, including service treatment records.  The examiner must convert the Veteran's in service entrance and separation pure tone thresholds from ASA standards to ISO-ANSI standards prior to rendering any opinion.  

Based upon a complete review of the record, the examiner should state whether hearing loss in either ear was found on the service entrance examination and if so whether there is a 50 percent or better probability that the pre-existing hearing loss permanently increased in severity during service or as a result of service.  If the examiner is of the opinion that the hearing impairment permanently increased in severity during service, the examiner should state an opinion as to whether the in-service increase in hearing impairment was clearly and unmistakably due to natural progress.  

If the examiner determines that hearing loss was not found on the service entrance examination, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss was present in service and if so, an opinion as to whether the disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

With respect to any bilateral hearing loss present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity during or as a result of service.  

With respect to any bilateral hearing loss present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include the in-service noise exposure.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


